Citation Nr: 1609673	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Ocala Regional Medical Center from May 24, 2011 to May 27, 2011.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Board notes that in September 2011 the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant Representative.  While this form was completed in favor of The American Legion, it was not signed by the Veteran; thus, this organization is not recognized as the Veteran's representative at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at the Ocala Regional Medical Center from May 24, 2011 to May 27, 2011.

2.  Service connection is not in effect for any disabilities.  

3.  The private medical treatment administered in May 2011 was not previously authorized by VA.  

4.  At the time of the care in question, the Veteran was enrolled in the VA healthcare system and had received care in the past 24 months.  

5.  VA facilities were not feasibly available in May 2011 and an attempt to use them beforehand would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the Ocala Regional Medical Center from May 24, 2011 to May 27, 2011, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A (West 2014) in addition to 38 C.F.R. § 3.159 (2015).  In the present case, the Board finds that due to the favorable nature of this action, a full grant of the benefit sought on appeal, any failure by VA in its duty to notify and/or assist the claimant is harmless error.  

II.  Medical Expense Reimbursement

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care:  38 U.S.C.A. §§ 1725 and 1728.  

Under 38 U.S.C.A. § 1728, payment or reimbursement is available only where, among other requirements, such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 17.53, 17.54.

In the present case, the Veteran did not receive treatment for a service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  Moreover, the Veteran did not have at the time of treatment a total disability permanent in nature from a service-connected disability, and was not a participant in a vocational rehabilitation program.  Thus, reimbursement pursuant to 38 U.S.C.A. § 1728 is not warranted, and the appellant does not contend as such.  

If a veteran is not eligible for reimbursement under the criteria listed above, the Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) (not applicable here); and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for emergency treatment provided.

38 C.F.R. § 17.1002 (2015).  

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

Under the statutory provision of 38 U.S.C.A. §§ 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

Congress has amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.  

Effective May 21, 2012, VA amended its regulations to be consistent with the statute cited above.  The amended regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In the present case, the Veteran sought emergency medical treatment on May 24, 2011 following sudden onset of dizziness and near syncope.  He was taken by ambulance to Ocala Regional Medical Center for treatment.  The initial assessment was of symptomatic bradycardia, and he was hospitalized until May 27, 2011 for observation and treatment.  On May 26, 2011, a pacemaker was installed and he was discharged the next day.  

In his assertions to VA, the Veteran reported that he told the ambulance personnel and hospital intake personnel that he was a veteran and received medical care from VA.  Thus, he asserts that VA should reimburse him for his unauthorized medical expenses.  An itemized bill from Ocala Regional Medical Center reflects initial charges of $89,519.50, with a contractual adjustment of $75,612.00 and Medicare payment of $12,775.49, leaving a total debt of $1,132.00 owed by the Veteran.  

The Veteran's claim was denied by the VAMC in June 2011 because the VAMC found that the Veteran had insurance coverage under Medicare Part A and Part B.  While that is correct, the Veteran's insurance coverage did not cover the full amount of the unauthorized medical expenses, according to the itemized bill.  In such situations, VA is authorized to reimburse a claimant under 38 C.F.R. § 17.1005.  

As for the remainder of the 38 U.S.C.A. § 1725 criteria, the Board finds that these conditions were met.  That is, the Veteran has asserted he is enrolled in the VA health care system and has received care in the past 24 months; the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public, and; VA or other Federal facilities were not feasibly available and an attempt to use such facilities beforehand would not have been considered reasonable by a prudent.  

The Board notes that the Veteran was experiencing serious cardiovascular symptoms and was later found to require a pacemaker, suggesting he was in fact experiencing a medical emergency.  Regarding the availability of VA or other Federal facilities, the nearest VA Medical Center, in Gainesville, Florida, was in excess of 30 miles from the Veteran's home at the time of the medical emergency, significantly further than the private facility to which he was ultimately transported by emergency personnel.  Finally, no evidence to the contrary regarding this or any of the other criteria above has been presented by the VAMC.  

In light of the foregoing, the Board concludes that the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Ocala Regional Medical Center in May 2011 are met to the amount of $1,132. 


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Ocala Regional Medical Center from May 24, 2011 to May 27, 2011, is granted for the amount of $1,132.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


